Order entered May 31, 2016




                                               In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                       No. 05-16-00219-CV

             ATHAS HEALTH, LLC D/B/A NORTH AMERICAN SPINE, Appellant

                                                  V.

MELODY TREVITHICK, INDIVIDUALLY AND AS PERSONAL REPRESENTATIVE
OF THE ESTATE OF PAUL TREVITHICK, DECEASED AND DAMON TREVITHICK
           AND SEDRIC TREVITHICK, INDIVIDUALLY, Appellees

                         On Appeal from the 68th Judicial District Court
                                     Dallas County, Texas
                              Trial Court Cause No. DC-15-06184

                                             ORDER
           We REINSTATE this appeal which we abated pending resolution in the trial court of a

motion to compel arbitration. Our records reflect the clerk’s record has been filed but the

reporter’s record has not. Accordingly, we ORDER Antoinette Reagor, Official Court Reporter

of the 68th Judicial District Court, to file the record no later than June 17, 2016.

           We DIRECT the Clerk of the Court to send a copy of this order to Ms. Reagor and the

parties.


                                                        /s/    CRAIG STODDART
                                                               JUSTICE